Exhibit 10.27.7 FIRST AMENDMENT TO LEASE AGREEMENT THIS FIRST AMENDMENT TO LEASE AGREEMENT (this "Amendment") is made by and between LAPORTE RETIREMENT L.L.C., an Indiana limited liability company ("Landlord"), and SUMMERVILLE 2 LLC, a Delaware limited liability company ("Tenant"), effective as of the date of mutual execution and delivery ("Contract Date"). Background: A.Landlord and Tenant are parties to that certain Lease Agreement effective April 1, 2005 (the "Lease"), pursuant to which Tenant leased certain land and improvements and related personal property located at 2002 Andrew Avenue, LaPorte, Indiana 46350 and commonly known as Brentwood Assisted Living Community, as more particularly described in the Lease (the "Premises"). B.Landlord, at Landlord's sole cost and expense, has agreed to construct additional improvements to the Premises (the "Improvements"), increasing the Premises (measured in residential capacity) by 22 assisted living units, 28 Alzheimer-care units, and 16 independent-living villas. Additionally, Landlord, at Landlord's sole cost and expense, has agreed to purchase and install in the Improvements certain furniture, fixtures and equipment, as more particularly described on Exhibit "B" attached hereto (the "FF&E"). The Premises subject to the Lease shall include the Improvements together with the FF&E (collectively, the "Addition") effective as of the Occupancy Date (as defined below). Tenant has agreed to terms as set forth below as to the procedure for construction of the Addition and for the modification of rent and other Tenant obligations in connection therewith. NOW, THEREFORE, in consideration of the mutual promises herein, and for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant, intending to be legally bound, hereby agree as follows: 1.Capitalized Terms.
